J-S35013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARL VERNON CLARK                          :
                                               :
                       Appellant               :     No. 623 MDA 2021

         Appeal from the Judgment of Sentence Entered April 28, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0001654-2020


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED: JANUARY 11, 2022

        Appellant, Carl Vernon Clark, appeals from the judgment of sentence

entered on April 28, 2021, as made final by the denial of Appellant’s

post-sentence motion on May 11, 2021. We affirm.

        The trial court ably summarized the underlying facts of this case:

          In September [] 2019, Kelly Yeakley ("Yeakley") was residing
          at an apartment located at 24 North 3rd Street, Womelsdorf,
          Pennsylvania. There were five or six apartments in the
          apartment complex. There were other individuals residing in
          those apartments.

          On September 24, 2019, [Yeakley’s ex-girlfriend,] Karen
          Laskoskie ("Laskoskie")[,] drove to Yeakley's apartment to
          take him to get shelves. . . . While at the apartment, Yeakley
          got into an argument with Laskoskie . . . over his plan to
          purchase dresser drawers for his clothing. [Appellant] was
          present at Yeakley's apartment during the argument. . . .


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35013-21


       [Appellant] helped Yeakley load a lawnmower into
       Laskoskie's vehicle. After the lawnmower was loaded into
       Laskoskie's vehicle, Yeakley went into his apartment to
       retrieve his wallet [and] keys and to lock the door. When
       Yeakley came back outside, he observed that [Appellant] was
       seated in the front passenger seat of Laskoskie's vehicle.
       Yeakley felt disrespected by Laskoskie because [Appellant]
       had taken his seat. He yelled at Laskoskie and she drove
       away.    Yeakley tried to remove the lawnmower from
       Laskoskie's vehicle as he chased after Laskoskie and
       [Appellant].

       Yeakley called Laskoskie later that day and she informed
       Yeakley that she told [Appellant] to put the lawnmower
       outside so Yeakley could get it. Yeakley called [Appellant]
       and asked him what he was doing. In response, [Appellant]
       stated that he was "doing" his girlfriend. Yeakley believed
       that [Appellant] meant he was having sex with Laskoskie.
       Yeakley "flipped out" on [Appellant] and said, "Don't you ever
       come here again." After the phone call, Yeakley remained in
       his apartment for a period of time before going to the
       supermarket and [convenience store].

       During the time that Yeakley was away from his apartment,
       [Appellant] visited the Womelsdorf Fire Department Social
       Quarters. He arrived at 7:50 p.m. While he was there, he
       had a beer and was given a book of matches. [Appellant’s]
       stay at the social quarters was shorter than normal. The
       sirens from the fire department went off approximately [ten]
       to 20 minutes after [Appellant] left the Womelsdorf Fire
       Department Social Quarters.

       While Yeakley was gone, another resident of the apartment
       complex, Stephanie Irizarry ("Irizarry"), discovered that
       Yeakley's apartment was on fire. When Irizarry opened the
       screen door to Yeakley's apartment, she observed a glass jar
       sitting on the ground in an upright position with a burning
       sock or rag located in the corner of the door frame. She
       contacted 911 after unsuccessfully attempting to put out the
       fire. When Yeakley returned home, he saw firetrucks outside
       of his apartment and that his apartment had been lit on fire.

       Law enforcement officers responded to Yeakley's apartment
       to determine the fire's origin and cause. A canine, trained to

                                   -2-
J-S35013-21


       detect ignitable liquids, was deployed and alerted to the
       presence of an ignitable liquid at the threshold of the door to
       Yeakley's apartment as well as the door itself. The remains
       of a glass mason jar were located near the door frame of
       Yeakley's apartment.      Based on their observations, law
       enforcement determined that the fire was set intentionally
       with an open flame introduced by a human hand to a
       combustible item, a Molotov cocktail, in the area of the door
       frame on the sill between the storm door and the main door
       used to enter Yeakley's apartment. The term Molotov cocktail
       was defined at trial as "a device determined for ignitable
       liquid inside a breakable container with some sort of wick-like
       object expanding from it which allows to ignite the wick-like
       object." There was no evidence present to suggest that the
       fire was caused by accident. Debris was collected from the
       scene of the fire and a laboratory test of that debris tested
       positive for the presence of gasoline on the jar and part of
       the door to Yeakley's apartment.            The fire caused
       approximately $43,000.00 in damage.

       On September 27, 2019, Trooper Janssen Herb ("Trooper
       Herb") from the Pennsylvania State Police traveled to
       [Appellant’s] residence [] in Womelsdorf to execute a search
       warrant. While at [Appellant’s] residence, Trooper Herb
       investigated a shed on [Appellant’s] property which
       contained rags, socks and a small container of liquid which
       smelled like gasoline. He also discovered two mason jar style
       glass containers in [Appellant’s] kitchen.

       Trooper Herb was able to locate surveillance footage to assist
       in his investigation into the fire at Yeakley's apartment.
       There were cameras on a garage one block over from
       Yeakley's apartment that captured [Appellant] on video.
       Video footage from the social quarters showed [Appellant]
       arriving at 7:50 p.m.       He was wearing a light-colored
       blue-gray shirt, shorts and white sneakers. [Appellant] left
       the social quarters around 8:52 p.m. or 8:53 p.m. He did not
       return at any point later that evening. . . .

       At 9:04 p.m., [Appellant] can be seen in the video
       surveillance from the garage near Yeakley's apartment
       walking away from the social quarters. He was wearing the
       same clothes as he was wearing while at the social quarters
       and had nothing in his hands. [Appellant] was walking in the

                                    -3-
J-S35013-21


          direction towards his house. [Appellant] left the view of the
          garage camera at 9:05 p.m. At 9:06 p.m., [Appellant] came
          back into view of the camera carrying a plastic bag in his
          hands walking towards Yeakley's apartment door. At 9:07
          p.m., [Appellant] went out of view from the camera and was
          about 20 to 30 feet away from the door to Yeakley's
          apartment. The reflection of light from the flames of a fire
          were visible on video approximately 30 seconds after
          [Appellant] left the view of the camera. The call to 911 was
          made at 9:10 p.m. [Appellant] had been out of view of the
          camera for three minutes when the 911 call was placed.

Trial Court Opinion, 7/22/21, at 2-5 (citations omitted).

        A jury found Appellant guilty of arson, possessing explosive or

incendiary materials or devices, criminal mischief, possessing incendiary

devices, and possessing instruments of crime;1 the trial court found Appellant

guilty of criminal trespass.2       On April 28, 2021, the trial court sentenced

Appellant to serve an aggregate term of 20 months to four years in prison for

his convictions.

        Following the denial of Appellant’s post-sentence motion, Appellant filed

a timely notice of appeal. Appellant raises three claims on appeal:

          [1.] Whether the trial court erred in denying Appellant's
          motion in limine to exclude irrelevant and prejudicial
          photographs taken at Appellant's home during the execution
          of a search warrant, as they depicted extremely common
          household items that the Commonwealth's own witness
          admitted had nothing to do with the alleged crime?


____________________________________________


1 18 Pa.C.S.A. §§ 3301(a)(1)(ii), 3301(f), 3304(a)(1), 7306(a), and 907(a),
respectively.

2   18 Pa.C.S.A. § 3503(b.1)(ii).


                                           -4-
J-S35013-21


          [2.] Whether the facts on record were legally insufficient to
          support an inference beyond a reasonable doubt that
          Appellant had committed arson, criminal mischief, incendiary
          devices, possessing instruments of a crime, or criminal
          trespass: where, inter alia, Appellant was never seen to enter
          or touch the property in question; there was no evidence at
          all that the bag he was seen on video to be carrying contained
          any incendiary device; and no fingerprints or DNA were found
          at the scene to connect a hatless and gloveless Appellant to
          the crime?

          [3.] Whether Appellant's conviction must be reversed for lack
          of evidentiary weight in support thereof, where, inter alia, the
          Commonwealth failed to establish any remotely plausible
          motive on Appellant's part for committing such a crime;
          Appellant was observed, moments before the fire, to be
          acting normally, to be unperturbed and sociable – whereas
          the [] victim was the one who was observed that afternoon
          to be angry and intoxicated.

Appellant’s Brief at 7-8 (some capitalization omitted).3

        First, Appellant claims that the trial court erred when it denied his

motion in limine. This Court has held:

          When ruling on a trial court's decision to grant or deny a
          motion in limine, we apply an evidentiary abuse of discretion
          standard of review. An abuse of discretion may not be found
          merely because an appellate court might have reached a
          different conclusion. Instead, an abuse of discretion occurs
          only where the trial court has reached a conclusion that
          overrides or misapplies the law, or when the judgment
          exercised is manifestly unreasonable, or is the result of
          partiality, prejudice, bias or ill-will. Further, to the extent we
          are required to review the trial court's conclusions of law, our
          standard of review is de novo and our scope of review is
          plenary.



____________________________________________


3   For ease of discussion, we have re-numbered Appellant’s claims on appeal.


                                           -5-
J-S35013-21



Commonwealth v. Cook, 231 A.3d 913, 919 (Pa. Super. 2020) (citations

and quotation marks omitted).

      Prior to trial, Appellant filed a motion in limine, where he sought to

exclude “[t]he admission of any [photographs taken] at the time the search

warrant was executed at” Appellant’s residence. Appellant’s Motion in Limine,

3/17/21, at 1. The photographs included depictions of mason jars found in

Appellant’s home and cloth and a gasoline can found in a shed at the rear of

Appellant’s property.    See N.T. Hearing, 3/31/21, at 7.         According to

Appellant, since none of the items were taken as evidence, “[a]ny pictures

that would be shown would be prejudicial as the items photographed were not

considered as any form of evidence for collection and thus are not relevant.”

Appellant’s Motion in Limine, 3/17/21, at 1.

      The trial court denied Appellant’s motion and the Commonwealth

introduced the photographs during trial. Now on appeal, Appellant claims that

the trial court’s ruling constituted prejudicial error because the photographs

depicted “common, everyday” items that were not used to start a fire, but

were introduced in such a way that showed Appellant possessed items “that

together might theoretically be used to start a fire . . . as just about every

adult in the country can be found to have.” Appellant’s Brief at 28. Appellant’s

claim fails.

      “Evidence is relevant if: (a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Pa.R.E. 401. “Evidence that is not

                                     -6-
J-S35013-21



relevant is not admissible.” Pa.R.E. 402. Further, even if evidence is relevant,

“[t]he court may exclude relevant evidence if its probative value is outweighed

by a danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Pa.R.E. 403.

      In this case, the Commonwealth theorized that Appellant retrieved, from

his home, a mason jar, gasoline, a rag or a sock, and a lighter or matches.

According to the Commonwealth, Appellant created a Molotov cocktail from

these items and, after Appellant left the social hall, Appellant placed the

Molotov cocktail in front of Yeakley’s apartment door and lit the device, thus

causing the fire. See, e.g., N.T. Trial, 4/1/21, at 203-204. The photographs

that Appellant sought to exclude depicted: a mason jar that was found in

Appellant’s home; rags found in Appellant’s shed; and, a gasoline container,

found in Appellant’s shed, which was “filled to approximately half[] way . . .

[and smelled] of gasoline.” See id. at 125-126.

      The photographs Appellant sought to exclude were highly relevant to

the Commonwealth’s case, as they demonstrated that Appellant possessed

similar items to those which were used to start the fire. Therefore, the trial

court acted within its discretion when it denied Appellant’s motion in limine.

Appellant’s claim on appeal thus fails.

      Next, Appellant claims that the evidence was insufficient to support his

convictions. We review Appellant’s sufficiency of the evidence challenge under

the following standard:

                                     -7-
J-S35013-21



        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial
        in the light most favorable to the verdict winner, there is
        sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In applying
        the above test, we may not weigh the evidence and substitute
        our judgment for [that of] the fact-finder. In addition, we
        note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant's guilt may be
        resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact
        may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        trier of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Callen, 198 A.3d 1149, 1167 (Pa. Super. 2018) (citations

and quotation marks omitted).

      According to Appellant, the evidence was insufficient to support his

convictions because: “Appellant was never seen to venture up to the door in

question;” “there was no way to divine the contents of the bag [Appellant]

was [seen] carrying;” “neither his DNA nor his fingerprints were found

anywhere at the scene;” “[t]here was no discernible motive for him to start

the fire;” and, the investigators “did not even bother to interview any of the

other tenants of the residence in question.”      Appellant’s Brief at 22-27.

Appellant claims that the only evidence supporting his convictions is camera




                                     -8-
J-S35013-21



footage showing that he was near the scene of the fire at the time the fire was

started. Id. at 22.

      Appellant’s sufficiency claim fails.    As the trial court thoroughly

explained, the Commonwealth presented sufficient evidence to sustain

Appellant’s convictions:

        Prior to the arson, [Appellant] was seen at the Womelsdorf
        Fire Department Social Quarters where he obtained a book of
        matches. He stayed for an unusually brief amount of time
        before he departed. The fire department's sirens were
        activated [ten] to 20 minutes after [Appellant] left. Video
        surveillance cameras not only placed [Appellant] near
        Yeakley’s apartment when the fire was started, but also
        showed that [Appellant] was in possession of a plastic bag as
        he walked towards Yeakley's apartment. When [Appellant]
        went out of view of the camera, he was near Yeakley's
        apartment door.

                                     ...

        [Specifically, Appellant] was seen on camera at 9:04 p.m.
        walking away from the social quarters in the direction of his
        house. He left the view of the camera at 9:05 p.m. only to
        return again at 9:06 p.m. carrying a plastic bag and heading
        towards Yeakley's apartment. When [Appellant] left the view
        of the camera, he was 20 to 30 feet from Yeakley's apartment
        door. . . .

        The reflection of flames from a fire was visible 30 seconds
        later. Additionally, the 911 call was placed three minutes
        after [Appellant] left the camera's view. Both Irizarry's
        testimony and the investigation from law enforcement
        established that a Molotov cocktail was used to start the fire
        at Yeakley’s apartment. The Molotov cocktail consisted of a
        glass mason jar with a sock or rag in it. Trooper Herb located
        glass mason jars, socks and rags on [Appellant’s] property
        when he executed the search warrant.           Additionally, a
        laboratory test performed on the remains of the glass mason
        jar and door at Yeakley's apartment revealed the presence of


                                     -9-
J-S35013-21


        gasoline. Trooper Herb located a container of gasoline on
        [Appellant’s] property.

        The jury heard that [Appellant’s] property contained all of the
        items necessary to create the Molotov cocktail found at
        Yeakley's apartment. [Appellant] was in the area when the
        fire was started and video footage showed that the reflection
        of flames could be seen 30 seconds after [Appellant] left the
        view of the camera. The 911 call was made a few minutes
        later. Based on all of the above information, when viewing
        the evidence in the light most favorable to the
        Commonwealth as the verdict winner and drawing all proper
        inferences favorable to the Commonwealth, the jury could
        have determined that all of the elements of the crimes had
        been established beyond a reasonable doubt. [Appellant] is
        not entitled to relief.

Trial Court Opinion, 7/22/21, at 11-14.

      We agree with the trial court’s thorough analysis and conclude that

Appellant’s sufficiency of the evidence claim fails.

      Finally, Appellant claims that the jury’s verdict was against the weight

of the evidence. As our Supreme Court has explained:

        A motion for a new trial based on a claim that the verdict is
        against the weight of the evidence is addressed to the
        discretion of the trial court. A new trial should not be granted
        because of a mere conflict in the testimony or because the
        judge on the same facts would have arrived at a different
        conclusion. Rather, the role of the trial judge is to determine
        that notwithstanding all the facts, certain facts are so clearly
        of greater weight that to ignore them or to give them equal
        weight with all the facts is to deny justice. It has often been
        stated that a new trial should be awarded when the
        [factfinder's] verdict is so contrary to the evidence as to
        shock one's sense of justice and the award of a new trial is
        imperative so that right may be given another opportunity to
        prevail.




                                     - 10 -
J-S35013-21


       An appellate court's standard of review when presented with
       a weight of the evidence claim is distinct from the standard
       of review applied by the trial court:

           Appellate review of a weight claim is a review of the
           exercise of discretion, not of the underlying question of
           whether the verdict is against the weight of the evidence.
           Because the trial judge has had the opportunity to hear
           and see the evidence presented, an appellate court will
           give the gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial court's
           determination that the verdict is against the weight of the
           evidence. One of the least assailable reasons for granting
           or denying a new trial is the lower court's conviction that
           the verdict was or was not against the weight of the
           evidence and that a new trial should be granted in the
           interest of justice.

       This does not mean that the exercise of discretion by the trial
       court in granting or denying a motion for a new trial based
       on a challenge to the weight of the evidence is unfettered. In
       describing the limits of a trial court's discretion, [the
       Pennsylvania Supreme Court has] explained:

           The term discretion imports the exercise of judgment,
           wisdom and skill so as to reach a dispassionate conclusion
           within the framework of the law, and is not exercised for
           the purpose of giving effect to the will of the judge.
           Discretion must be exercised on the foundation of reason,
           as opposed to prejudice, personal motivations, caprice or
           arbitrary actions. Discretion is abused where the course
           pursued represents not merely an error of judgment, but
           where the judgment is manifestly unreasonable or where
           the law is not applied or where the record shows that the
           action is a result of partiality, prejudice, bias or ill-will.

Commonwealth v. Clay, 619 Pa. 423, 64 A.3d 1049, 1055 (2013) (citations,

quotations, and emphasis omitted).




                                     - 11 -
J-S35013-21



     Appellant claims that the jury’s verdict is against the weight of the

evidence, as “[t]he Commonwealth [did] not establish any motive on

Appellant’s part to commit arson.” Appellant’s Brief at 32.

     Appellant’s claim fails. Motive is not an element of any of the offenses

for which Appellant was convicted.    See Commonwealth v. Keaton, 729

A.2d 529, 536 (Pa. 1999) (“it is axiomatic that the Commonwealth is not

required to prove motive to establish guilt even where the crime charged is

murder of the first degree”) (citations and quotation marks omitted). Further,

as the trial court explained: “[t]he jury determined the credibility of [the]

witnesses and, when assessing the weight of the evidence, believed the

evidence presented by the [Commonwealth] and rendered a guilty verdict.

[The] verdict was consistent with the evidence presented and did not shock

anyone’s sense of justice.” Trial Court Opinion, 7/22/21, at 15. We agree

and conclude that the trial court did not abuse its discretion when it denied

Appellant’s weight of the evidence claim.

     Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022


                                     - 12 -